600 N.W.2d 705 (1999)
In re Petition for DISCIPLINARY ACTION AGAINST Kent E. NYBERG, an Attorney at Law of the State of Minnesota.
No. C8-99-1538.
Supreme Court of Minnesota.
October 7, 1999.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Kent E. Nyberg has committed professional misconduct warranting public discipline, namely, that respondent failed to file an appeal on behalf of his clients, failed to keep them reasonably informed about the status of the representation, and knowingly made false statements to his clients in violation of Rules 1.2(a), 1.3, 1.4(a), 4.1, and 8.4(c), Minnesota Rules of Professional Conduct.
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that:
a. The appropriate discipline is a 30-day suspension pursuant to Rule 15, RLPR;
b. The reinstatement hearing provided for in Rule 18(a) through (d), RLPR, be waived;
c. Respondent be required to successfully complete the professional responsibility portion of the bar examination within one year of the date of this Court's order;
d. Respondent comply with Rule 26, RLPR;
e. Respondent pay $900 in costs pursuant to Rule 24(a), RLPR; and
f. Respondent be reinstated following the expiration of suspension provided that at least 15 days before the expiration *706 of the suspension period respondent files an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that respondent is current with continuing legal education requirements and has fully complied with Rules 24 and 26, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Kent E. Nyberg is hereby suspended from the practice of law for a period of 30 days from the date of this order subject to the conditions set forth above. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
Alan C. Page
Alan C. Page
Associate Justice